Title: Thomas Jefferson to Thomas A. Digges, 15 June 1818
From: Jefferson, Thomas
To: Digges, Thomas Attwood


          
            Dear Sir
            Monticello June 15. 18.
          
          a letter from the shadows of 41. to 43. (for these I suppose are the years of our births) is like one of those written from the banks of the Styx, it is so long since we have exchanged salutations, that I had almost been afraid to hazard mine to you without inclosing in it an Obolus as postage for Charon. I wish too that your letter had given a better account of your health and situation. to be driven from one’s home by lawless dilapidations on it is a great aggravation of the afflictions of age. I vary mine voluntarily 3. or 4. times a year by visits to a possession in Bedford county about 80 or 90. miles South from this, where I am comfortably fixed, and make considerable stays. I believe I was absent on one of these trips when mr & mrs Bagot paid their visit to mr Madison. I should certainly have been very happy to have recieved them here and the more so had you been of their party. altho’ withdrawn from all medling with public affairs, I have not withdrawn from all anxieties for the future; and convinced as I am that no two countries on earth  hurt one another so much as his and ours, I should have freely invoked his cultivation of what ought to be between them, & co of what ought never to have been. I am sensible of the difficulties produced by the incendiary newspapers on both sides, by their insolent taunts and provocations, in constant counteraction of the interests of their country and the sounder dispositions of their governments: but men in the high adminis stations of administration on the both sides must be supposed to have minds far above these senseless passions.
          I thank you for thinking of me as to the spring wheat. my family will try it with pleasure, medling little myself with the affairs of the farm. for altho’ I enjoy uninterrupted health, yet I daily become more feeble in body. I perform my journies to Bedford in an easy carriage, and ride 6. or 8 miles on horseback every day without fatigue; but I do not walk further than my garden. I observe your request on the subject of mr Fenwick; but in the first place I have no rights on the attentions of mr Campbell, and have moreover been long since obliged to renounce all solicitations of the government. for a while after I left it I endeavored to serve my friends in this way: but disgusted at length with the suppliant attitude in which it kept me constantly before them I was forced to relieve them and myself by an inflexible resolution to cease from that teazing corvée. could I break thro’ this rule for any body it should be at your request. but I am sure you will be sensible that it’s undeviating  observance is essential to the state of rest and tranquility which is the summum bonum at our age.—I shall not relinquish the hope of seeing you here again altho’ once disappointed, nor cease from sincere prayers for a long continuance of your health & happiness
          
            Th: Jefferson
          
        